DETAILED ACTION
Notice of Pre-AIA  or AIA  status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 57-59, 63-65, and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 71 and 72 are free of the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 56, lines 3 and 4, the parentheses and phrase "e.g." in “selective estrogen receptor modulators (e.g., raloxifene) … hormones (e.g., estrogen) … monoclonal antibodies (e.g., denosumab)” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 57-59 are included in this rejection because they do not correct for the defect of the claim from which they depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 53, 54, 60, 66, 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Petkovich et al. (US2011052567A1) hereinafter Petkovich.
Regarding claims 53, 54, 60, 66, 68-70, Petkovich is drawn to methods of treating vitamin D deficiency (abstract). Petkovich discloses vitamin D deficiency is associated with hypocalcemia [0088]. Petkovich discloses the term “at risk” as used herein generally refers to those patient populations having characteristics or diseases associated with vitamin D deficiency, including subjects taking medications that decrease calcium absorption, including corticosteroids [0067]. Petkovich discloses the method can further include administering to the patient a therapeutically effective amount of 25-hydroxyvitamin D3 to restore the patient's 25-hydroxyvitamin D levels to at least 30 ng/mL [0014].
	Petkovich does not explicitly disclose the method in one single embodiment.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Petkovich, to arrive at the instant invention, with the motivation that Petkovich discloses vitamin D deficiency is associated with hypocalcemia [0088], and administering to the patient a therapeutically effective amount of 25-hydroxyvitamin D3 to restore the patient's 25-hydroxyvitamin D levels to at least 30 ng/mL [0014]. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Claims 55, 56, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Petkovich et al. (US2011052567A1) hereinafter Petkovich as applied to claims 53, 54, 60, 66, 68-70 above and further in view of Bishop et al. (US20090311316A1) hereinafter Bishop.
 	The teachings of Petkovich are disclosed above.
 	Regarding claims 55, 56, and 61, Petkovich does not explicitly disclose the agent that increases the risk of hypocalcemia as claimed.
 	However, Bishop is drawn to methods and compositions for treating 25-hydroxyvitamin D insufficiency and deficiency in a patient. The method includes orally administering to the patient a delayed, sustained release formulation including 25-hydroxyvitamin D3 (abstract).
 	Bishop discloses 25-hydroxyvitamin D3 contribute to the maintenance of normal levels of calcium [0002]. Bishop discloses orally administering 25-hydroxyvitamin D3 with bisphosphonates or calcimimetics [0053].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Petkovich, to include administering 25-hydroxyvitamin D3 along with other active agents, as previously disclose by Bishop, and arrive at the instant invention.
 	 One of ordinary skill in the art would have been motivated to do so because both Petkovich and Bishop are drawn to methods for treating 25-hydroxyvitamin D deficiency in a patient and discloses calcium levels are restored via administration of 25-hydroxyvitamin D. Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -
706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR
1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 53-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 25-43 of U.S. Patent No. 10,220,047.
The instant claims differ from the claims of the ‘047 Patent because instant claim 53 recites a method of treating a patient treated with an agent that increases the risk of hypocalcemia, comprising administering to said patient an effective amount of 25- hydroxyvitamin D to effectively and safely restore blood 25-hydroxyvitamin D levels to at least 30 ng/mL and to maintain blood 25-hydroxyvitamin D levels at such optimal levels, whereas claims 1 and 25-43 of the ‘047 Patent discloses a method of managing iatrogenic hypocalcemia comprising administering a formulation comprising 25-hydroxyvitamin D compound in a matrix that releasably binds and controllably releases the 25-hydroxyvitamin D compound and an outer region comprising an agent that increases the risk of hypocalcemia, wherein the agent that increases the risk of hypocalcemia comprises cinacalcet or a salt thereof. 
	This is a nonstatutory double patenting rejection.

	Claims 53-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,493,084.
The instant claims differ from the claims of the ‘084 Patent because instant claim 53 recites a method of treating a patient treated with an agent that increases the risk of hypocalcemia, comprising administering to said patient an effective amount of 25- hydroxyvitamin D to effectively and safely restore blood 25-hydroxyvitamin D levels to at least 30 ng/mL and to maintain blood 25-hydroxyvitamin D levels at such optimal levels, whereas claims 1-22 of the ‘084 Patent discloses a method of managing iatrogenic hypocalcemia in a patient receiving therapy with cinacalcet, comprising administering 25-hydroxyvitamin D compound and cinacalcet. 
	This is a nonstatutory double patenting rejection.

Conclusion
	Claims 71 and 72 are allowable.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615